IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ALISHA L. FORD,                           : No. 36 WAL 2016
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
AMERICAN STATES INSURANCE                 :
COMPANY,                                  :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of May, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue rephrased for clarity is


      (1)   Did the Superior Court err in affirming the summary judgment order and
            holding that the insurer’s underinsured motorist coverage rejection form
            “specifically complies” with Subsection 1731(c) of the Motor Vehicle
            Financial Responsibility Law, 75 Pa.C.S. § 1731(c)?